Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final action is in response to reissue application filed 11/18/2019 that is a broadening reissue of Patent 7990842 of application 12684650 that amends specification, amends claims 1, 4, 10, 14, 16 and 19, cancels claims 2-3, and 5-7 and adds new claims 21-30.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 7990842 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “monitor” as now recited in claims 10 and 23; the “each of which is coupled to a transmitter” as now recited in claim 25 and the “digital transmit filter” as now recited in claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Amendment
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)-(g).  
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1) and 1.821(c), but not for discs submitted under § 1.821(e)). 

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim….

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added…

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. 

The Amendment filed Nov. 18, 2019 proposes amendments to claims 1, 4, and 8-30 that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making amendments in reissue applications.  The amendment fails to provide an explanation of the support in the disclosure of the patent for the changes made to the claims for new limitations in the pending claims.  To the extent Applicant stating, on page 11 of remarks of preliminary amendment, 
“Support for the amendments to claims 1, 4, 10, and 19 and for new claims 21-30 is found, for example, as follows: 

    PNG
    media_image1.png
    174
    477
    media_image1.png
    Greyscale

,” is not an explanation of the support in the disclosure of the patent for the changes made to the claims for new the limitations noted next.   
For example, regarding claim 1, their cited support of FIG. 4 is not an explanation of the support in the disclosure of the patent for the changes made to the claims for newly recited limitation “wherein the optimal extended long training sequence is carried by exactly 56 active sub-carriers, and wherein the optimal extended long training sequence is represented by encodings for indexed sub-carriers -28 to +28 excluding indexed sub-carrier 0 as follows: 

    PNG
    media_image2.png
    312
    674
    media_image2.png
    Greyscale
 .”  
For example, regarding claim 1, their cited support of FIG. 4 is not an explanation of the support in the disclosure of the patent for the changes made to the claims for newly recited exactly 56 active sub-carriers” especially for the situation of more than 56 such as if there are 63 active sub-carriers (i.e., see ‘842 at 4:45-50 and 59-61).  Also, lacking evidence to the contrary, ‘842 describes “except the 0-index sub-carrier which is set to 0” rather than “excluding indexed sub-carrier 0” as recited herein where lacking “which is set to 0,” the value of 0-index sub-carrier is undefined which is broader than ‘842 disclosure.  There is no basis in ‘842 or its parent patents for “excluding indexed sub-carrier 0” as recited herein and their stated support of FIG 4 does not provide an explanation.  Also, the table in claim 22 appears redundant to claim 1; while, claim 22 limits sub-carrier 0 which is set to 0.  Similarly, regarding claim 21, lacking evidence to the contrary, for the limitation “exactly 52 active subcarriers” especially for the situation more than 56 such as if there are 63 active sub-carriers (i.e., see ‘842 at 4:45-50).    Similarly, cited support of column 2, lines 8-16 is not an explanation of the support for “exactly 52 active subcarriers” as now recited in new claim 21.  
For example, regarding claims 10 and 23, their cited support of FIG. 1 is not an explanation of the support in the disclosure of the patent for the changes made to the claims for newly recited “a monitor” as a communications device.      
For example, regarding claims 9 and 23, their cited support of FIG. 1 and listed claims is not an explanation of the support in the disclosure of the patent for the changes made to the claims for newly recited limitation “wherein: the Inverse Fourier Transformer comprises at least one of the following: an Inverse Fast Fourier Transformer and an Inverse Discrete Fourier Transformer” especially in light that ‘842 @ 4:53-55 describes them in the alternative (e.g., as exclusive “or” rather than inclusive “and”) as a choice between IFFT or IFDT.  This limitation was newly added in 12/684650 in amendment filed 12/1/2010 (e.g. not co-filed with filing of original application) that became claim 9 of 7990842.  

For example, regarding claim 24, their cited support of FIG. 2 is not an explanation of the support in the disclosure of the patent for the changes made to the claims for newly recited limitation “wherein at least one output of the Inverse Fourier Transformer is operatively coupled to at least one digital-to-analog converter.”  
For example, regarding claim 25, their cited support of FIG. 2 is not an explanation of the support in the disclosure of the patent for the changes made to the claims for newly recited limitation “each of which is coupled to a transmitter.”  
For example, regarding claim 26, their cited support of FIG. 2 is not an explanation of the support in the disclosure of the patent for the changes made to the claims for newly recited limitation “wherein an input of the signal generator is operatively coupled to a frequency-domain windower.”  
For example, regarding claim 27, their cited support of FIG. 2 is not an explanation of the support in the disclosure of the patent for the changes made to the claims for newly recited limitation “wherein an output of the Inverse Fourier Transformer is operatively coupled to a time-domain windower.”  
For example, regarding claim 28, their cited support of FIG. 2 is not an explanation of the support in the disclosure of the patent for the changes made to the claims for newly recited limitation “wherein an output of the time-domain windower is operatively coupled to at least one digital-to-analog converter.”  
coupled to a digital transmit filter.”  
Further, regarding claim 30, their cited support of FIG. 2 is not an explanation of the support in the disclosure of the patent for the changes made to the clams for the newly recited “coupled to a parallel-to-serial convertor” in light that parent ‘703 and 60/634102 do not describe device as recited herein and where serial-to-parallel converter and parallel-to-serial converter devices are not a same device but instead perform reverse function/processing.   
Further, regarding claims 1, 9, 10, 16, 19, 23, 25, 29 and 30, their cited support is not an explanation of the support in the disclosure of the patent for the changes made to the claims for newly recited limitations noted above especially in light that neither 60/634102 or 60/591104 describe these new limitations in manner recited.    

Also, the amendment fails to provide an explanation of the support in the disclosure of the patent for the changes made to the specifications to the extent Applicant stating, on page 11 of remarks of preliminary amendment, “Support for the following amendments to correct substantive errors is found, for example, as follows:”  

    PNG
    media_image3.png
    153
    448
    media_image3.png
    Greyscale
.   
The listed support in table above is not an explanation of the support in the disclosure of the patent for the changes made to the specification for the current changes to paragraphs
except for the subcarrier 0” where although this limitation is newly added herein it was previously described elsewhere in ‘842 and 60/634102 with its value which is set to 0 so as to define/limit value of subcarrier 0 to zero,  
beginning at column 2, line 59 to omit “more than” where there is no explanation for this omission,  
beginning at column 3, line 4 to omit “more than” where there is no explanation for this omission, 
beginning at column 4, line 19 to add “except the 0-index subcarrier which is set to 0” where this limitation is not newly added herein but was previously described in ‘842,     
beginning at column 4, line 30 to omit  “serial to”,  to add/replace with “to serial”, to add “except the 0-index sub-carrier which is set to 0” where this limitation is not newly added herein but instead was previously described in parent patent ‘703 and 60/634102 (paragraphs [0021] and [0022]), to omit “Serial to parallel”, to add/replace with “Parallel to serial”, to omit “serial time domain”, to add/replace with “parallel”, to omit “parallel” and to add/replace with “serial” where there is no explanation for the numerous changes regarding modules 208, 210, 308 and 310 especially in light that parent patent ‘703 and 60/634102 @ paragraphs [0019]-[0024] does not describe the modules 208, 210, 308 and 310 as now recited herein,  
beginning at column 4, line 65 to omit “parallel to”, to add “to parallel”, to omit “Parallel to serial”, to add “Serial to parallel”, to omit “serial time domain”, to omit “the serial time domain” to add/replace with “these” where there is no explanation for the changes regarding modules 208, 210, 308 and 310 especially in light that parent patent ‘703 and 60/634102 @ paragraphs [0019]-[0024] does not describe the modules 208, 210, 308 and 310 as recited herein.   


Specification
The amendment filed Nov. 18, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Lacking evidence to the contrary, the added material which is not supported by the original disclosure is as follows: as further specified below, the changes to the disclosure of ‘842 and to the claims as recited herein are not supported by the original disclosure of the patent (see MPEP 1412.01) including its priority documents 60/634102 and/or 60/591104.  
Regarding claim 1, lacking evidence to the contrary, ‘842 describes “except the 0-index sub-carrier which is set to 0” rather than ONLY “excluding indexed sub-carrier 0” as recited in claim 1 herein where lacking reciting “which is set to 0,” the value of 0-index sub-carrier is undefined herein so it is broader than ‘842 disclosure.  It is noted claim 22 limits value of sub-carrier 0 which is set to 0.   There is no basis in ‘842 or its parent patents for “excluding indexed sub-carrier 0” as recited herein and their stated support of FIG 4 does not provide an explanation.     
Regarding claims 10 and 23, lacking evidence to the contrary, FIG. 1 does not describe newly recited limitation “a monitor” as a communications device and Applicant does not submit evidence their monitor operates as a communications device.    
wherein: the Inverse Fourier Transformer comprises at least one of the following: an Inverse Fast Fourier Transformer and an Inverse Discrete Fourier Transformer” especially in light that ‘842 @ 4:53-55 describes them in the alternative/exclusive, e.g., “or”, rather than inclusive, “and”, as a choice between IFFT or IFDT that is similarly discussed in parent patent ‘703 and priority document 60/634102 ([0022]) in the alternative.  This same limitation was added in 12/684650 in amendment filed 12/1/2010 (e.g. not co-filed with filing of original application) that became claim 9 of 7990842.  
Regarding claim 25, their cited support of FIG. 2 does not describe newly recited limitation “each of which is coupled to a transmitter.”  
Regarding claim 26, their cited support of FIG. 2 does not describe newly recited limitation “wherein an input of the signal generator is operatively coupled to a frequency-domain windower.”  
Regarding claim 27, their cited support of FIG. 2 does not describe newly recited limitation “wherein an output of the Inverse Fourier Transformer is operatively coupled to a time-domain windower” especially in light that ‘842 describes output of the IFFT is coupled to a serial-to-parallel module.  
Regarding claim 28, their cited support of FIG. 2 does not describe newly recited limitation “wherein an output of the time-domain windower is operatively coupled to at least one digital-to-analog converter.”  
coupled to a digital transmit filter” in light that parent ‘703 and 60/634102 do not describe device as recited herein.    
Regarding claim 30, lacking evidence to the contrary, their cited support of FIG. 2 on page 11 of remarks in cited amendment does not describe new limitation “coupled to a parallel-to-serial convertor” as recited herein in light that parent ‘703 and 60/634102 do not describe device as recited herein and where serial-to-parallel converter and parallel-to-serial converter devices are not a same device but instead perform opposite function/processing.  
Further, regarding claims noted herein, their cited support does not describe the recited limitations noted above especially in light that neither parent patent ‘703, 60/634102 or 60/591104 describe these new limitations in manner presently recited.    
Applicant is required to cancel the new matter in the reply to this Office Action.  

Lacking evidence to the contrary, the added material which is not supported by the original disclosure includes the changes made to the specification for the current changes to paragraphs (see MPEP 1412.01) - 
beginning at column 2, line 29 to add “except for the subcarrier 0” since lacking evidence to the contrary, ‘842 describes “except the o-index sub-carrier which is set to 0” rather than only “except for the subcarrier 0” as recited herein where lacking “which is set to 0,” the value of 0-index sub-carrier is undefined herein such that it is broader than ‘842 disclosure and it is noted claim 22 limits value of sub-carrier 0 which is set to 0,  

beginning at column 3, line 4 to omit “more than” where there is no explanation for this omission and in light that ‘703 and priority document 60/634102 ([0008]-[0011]) describes “more than”,
beginning at column 4, line 30 to omit  “serial to”,  to add/replace with “to serial”, to omit “Serial to parallel”, to add/replace with “Parallel to serial”, to omit “serial time domain”, to add/replace with “parallel”, to omit “parallel” and to add/replace with “serial” where there is no support in ‘842 for the numerous changes regarding modules 208, 210, 308 and 310 especially in light that parent patent ‘703 and 60/634102 @ paragraphs [0021]-[0024] does not describe the modules 208, 210, 308 and 310 as recited herein and where serial-to-parallel converter and parallel-to-serial converter devices are not a same device but instead perform opposite/reverse function/processing, 
beginning at column 4, line 65 to omit “parallel to”, to add “to parallel”, to omit “Parallel to serial”, to add “Serial to parallel”, to omit “serial time domain”, to omit “the serial time domain” to add/replace with “these” where there is no support in ‘842 for the numerous changes regarding modules 208, 210, 308 and 310 especially in light that ‘703 and 60/634102 @ paragraphs [0021]-[0024] does not describe the modules 208, 210, 308 and 310 as recited herein and where serial-to-parallel converter and parallel-to-serial converter devices are not a same device but instead perform opposite/reverse function/processing.      
Further, regarding changes to the specification, their cited support in ‘842 does not appear to describe the changes made to the specification for newly recited changes noted above 
Lacking evidence to the contrary, the priority documents do not appear to support claim of priority for present changes to specification and claims for similar reasons above.    
Applicant is required to cancel the new matter in the reply to this Office Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claims 1, 4, 8-21 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  See MPEP 1412.01.     
Regarding claim 1, lacking evidence to the contrary, ‘842 describes “except the 0-index sub-carrier which is set to 0” rather than only “excluding indexed sub-carrier 0” as recited herein where lacking reciting “which is set to 0,” the value of 0-index sub-carrier is undefined herein so that the claim 1 presently is broader than ‘842 disclosure in that ‘842 only describes subcarrier 0 excluding indexed sub-carrier 0” as recited herein and their stated support of FIG 4 does not reasonably convey to an artisan that inventor was in possession of invention as recited herein.    It is noted claim 22 limits value of sub-carrier 0 which is set to 0; while, claim 23 depends therefrom.  
Regarding claims 10 and 23, lacking evidence to the contrary, FIG. 1 and any other portion of ‘842 does not describe newly recited limitation “a monitor” as a communications device; although, ‘842 describes a modem as a communications device and Applicant does not submit evidence their recited monitor operates as a communications device.    
Regarding claims 9 and 23, lacking evidence to the contrary, their cited support of FIG. 1 and listed claims on page 11 of remarks in cited amendment and any other portion of ‘842 does not describe newly recited limitation “wherein: the Inverse Fourier Transformer comprises at least one of the following: an Inverse Fast Fourier Transformer and an Inverse Discrete Fourier Transformer” to reasonably convey to an artisan that inventor was in possession of invention as recited herein especially in light that ‘703 @ 4:37-39 describes them in the alternative, “or”, rather than inclusive “and”, as a choice between IFFT or IFDT that is similarly discussed in priority document 60/634102 @ [0022] in the alternative, “or”.  This same limitation was added in 12/684650 in amendment filed 12/1/2010 (e.g. not co-filed with filing of original application) that became claim 9 of 7990842.  
Regarding claim 30, lacking evidence to the contrary, their cited support of FIG. 2 on page 11 of remarks in cited amendment and any other portion of ‘842 does not describe newly coupled to a parallel-to-serial convertor” and does not reasonably convey to an artisan that inventor was in possession of invention as recited herein in light that parent ‘703 and 60/634102 do not describe device as recited herein.   

Lacking evidence to the contrary, the added material which is not supported by the original disclosure includes the changes made to the specification for the current changes to paragraphs (see MPEP 1412.01) - 
beginning at column 2, line 29 to add “except for the subcarrier 0” since lacking evidence to the contrary, ‘842 describes “except the o-index sub-carrier which is set to 0” rather than only “except for the subcarrier 0” as recited herein where lacking “which is set to 0,” the value of 0-index sub-carrier is undefined herein where a value of 0-sub-carrier not being 0 is not described in ‘842 to reasonably convey to an artisan that inventor was in possession of invention as recited herein such that this change is broader than ‘842 disclosure and it is noted claim 22 limits value of sub-carrier 0 which is set to 0,  
beginning at column 2, line 59 to omit “more than” where there is no explanation for this omission and in light that ‘703 and priority document 60/634102 ([0008]-[0011]) describes “more than” where this change is not described in ‘842 to reasonably convey to an artisan that inventor was in possession of invention as now described,
beginning at column 3, line 4 to omit “more than” where there is no explanation for this omission and in light that ‘703 and priority document 60/634102 ([0008]-[0011]) describes “more than” where this change is not described in ‘842 to reasonably convey to an artisan that inventor was in possession of invention as now described,
to serial”, to omit “Serial to parallel”, to add/replace with “Parallel to serial”, to omit “serial time domain”, to add/replace with “parallel”, to omit “parallel” and to add/replace with “serial” where there is no support in ‘842 for the numerous changes regarding modules 208, 210, 308 and 310 especially in light that parent patent ‘703 and 60/634102 @ paragraphs [0021]-[0024] does not describe the modules 208, 210, 308 and 310 as recited herein where these changes are not described in ‘842 to reasonably convey to an artisan that inventor was in possession of invention as now described and where serial-to-parallel converter and parallel-to-serial converter devices are not a same device but instead perform opposite/reverse function/processing, 
beginning at column 4, line 65 to omit “parallel to”, to add “to parallel”, to omit “Parallel to serial”, to add “Serial to parallel”, to omit “serial time domain”, to omit “the serial time domain” to add/replace with “these” where there is no support in ‘842 for the numerous changes regarding modules 208, 210, 308 and 310 especially in light that ‘703 and 60/634102 @ paragraphs [0021]-[0024] does not describe the modules 208, 210, 308 and 310 as recited herein where these changes are not described in ‘842 to reasonably convey to an artisan that inventor was in possession of invention as now described and where serial-to-parallel converter and parallel-to-serial converter devices are not a same device but instead perform opposite/reverse function/processing.      
Further, regarding changes to the specification, their cited support in ‘842 does not appear to describe the changes made to the specification for newly recited changes noted above especially in light that neither 60/634102 or 60/591104 describe these new changes in manner presently recited.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:  

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is confusing or unclear as to how their monitor operates as a communications device as recited herein and Applicant does not submit evidence their recited monitor operates as a communications device.

Reissue Applications
Claims 1, 4, 8-21 and 24-30 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. ‘842 issued on 8/2/2011 but is a CON of parent Patent 7646703 which issued on 1/12/2010.  This reissue application was filed on 11/18/2019.  These dates show this reissue is beyond the two year statutory period permitted for broadening.  Further, in this case, lacking evidence to the contrary, although claim 1 added limitations cited above, the present limitation “excluding indexed sub-carrier 0” as recited in claim 1 lacks reciting “which is set to 0” as described in ‘842.  Thus, the value of 0-index sub-carrier in claim 1 is undefined herein so it is broader than ‘842 (i.e., as also described in ‘703 and priority application 60/634102) disclosure.  The value of sub-carrier 0 not being limited to zero is not described in ‘842.  There is no basis in ‘842 or its parent patent for excluding indexed sub-carrier 0” as recited herein and their stated support of FIG 4 does not reasonably convey to an artisan that inventor was in possession of invention as recited herein and excluding indexed sub-carrier 0 appears to improperly broaden beyond two year statutory period in light that subcarrier 0 has no defined value.   It is noted claim 22 correctly limits value of sub-carrier 0 which is set to 0; while, claim 23 depends therefrom.  
Likewise, regarding claim 30, lacking evidence to the contrary, their cited support of FIG. 2 on page 11 of remarks in cited amendment and any other portion of ‘842 does not describe newly recited limitation “coupled to a parallel-to-serial convertor” and does not reasonably convey to an artisan that inventor was in possession of invention as recited herein especially in light that parent ‘703 and 60/634102 do not describe device as recited herein and where serial-to-parallel converter and parallel-to-serial converter devices are not a same device but instead perform opposite/reverse function/processing.     
The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 USC 251.  The entire disclosure, not just the claim(s), is considered in determining what the patentee objectively intended as the invention. The proper test as to whether reissue claims are for the same invention as that disclosed as being the invention in the original patent is "an essentially factual inquiry confined to the objective intent manifested by the original patent." In re Amos, 953 F.2d 613, 618, 21 USPQ2d 1271, 1274 (Fed. Cir. 1991) (quoting In re Rowand, 526 F.2d 558, 560, 187 USPQ 487, 489 (CCPA 1975)) (emphasis added); See also In re Mead, 581 F.2d 251, 256, 198 USPQ 412, 417 (CCPA 1978) ("Thus, in Rowand and similar cases, ‘intent to claim’ has little to do with ‘intent’ per se, but rather is analogous to the requirement of § 112, first paragraph, that the specification contain ‘a written description of the invention, and of the manner and process of making and using it.’"). See MPEP 1412.01. 
 
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

 The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based.  See 37 CFR 1.175 and MPEP § 1414.  The declaration states 
“The specification as issued incorrectly describes (i) module 208 of FIG. 2 as a serial to parallel module and (ii) module 308 of FIG. 3 as a parallel to serial module. This reissue application amends the specification to correctly describe (i) module 208 as a parallel to serial module and (ii) module 308 as a serial to parallel module.”  Declaration, filed 11/18/2019.  

However, the declaration herein fails to declare how/why the above changes to the modules 208 and 308 renders the patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251.  Also, a serial-to-parallel converter and parallel-to-serial converter are not a same device but instead perform reverse/opposite function/processing such that present amendment to swap one device for the other is inconsistent with disclosure in 842, ‘703 and 60/63412, as each originally filed.  Thus, it is unclear what error that renders the patent partially or wholly inoperative or invalid is relied on for this reissue.   
Claims 1, 4, and 8-30 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992


Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992